Case 2:20-cv-05736-MWF-PVC Document 16 Filed 08/03/20 Page 1 of 1 Page ID #:261



   1
   2                                                                                 JS-6
   3                            UNITED STATES DISTRICT COURT
   4                           CENTRAL DISTRICT OF CALIFORNIA
   5
   6   DAVID FIEDLER, an individual, and            Case No. 2:20−cv−05736−MWF−PVCx
       ELI GORDON, an individual,
   7                                                  ORDER RE: STIPULATION
                          Plaintiffs,                 REMANDING ACTION
   8
                v.
   9                                                  Judge: Hon Michael W. Fitzgerald
       PORCH.COM, INC., and MATTHEW                   Courtroom: 5-A
  10   EHRLICHMAN,
  11                      Defendants.                 Complaint Filed: May 26, 2020
  12
  13            IT IS HEREBY ORDERED that, pursuant to the parties’ STIPULATION
  14   REMANDING ACTION (the “Stipulation”), the Stipulation is approved. Based
  15   upon the stipulation of the parties, and for good cause shown, the above-captioned
  16   action shall be, and hereby is remanded to the Los Angeles County Superior Court.
  17   In the event that Plaintiffs DAVID FIEDLER and ELI GORDON (hereinafter
  18   “Plaintiffs”), hereafter fail to submit this matter to binding arbitration consistent
  19   with the Stipulation, Defendants PORCH.COM, INC., and MATTHEW
  20   EHRLICHMAN (hereinafter “Defendants”) may remove this action to the United
  21   States District Court for the Central District of California, pursuant to 28 U.S.C. §
  22   1441(b).
  23            IT IS SO ORDERED.
  24
  25
  26   Dated: August 3, 2020
                                                      MICHAEL W. FITZGERALD
  27                                                  United States District Judge

  28
       4828-3162-9509.1
                                                                             ORDER RE: REMAND
